Citation Nr: 0314054	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  96-48 199	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.	Entitlement to service connection for bilateral shoulder 
disability to include arthritis.

2.	Entitlement to an increased evaluation for a low back 
strain, currently rated as 10 percent disabling.

3.	Entitlement to an increased evaluation for traumatic 
arthritis and medial meniscectomy of the left knee, 
status post total knee replacement, currently rated as 
60 percent disabling.

4.	Entitlement to an increased evaluation for degenerative 
joint disease of the right knee, status post 
arthroscopy, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO).

This case was previously remanded by the Board in February 
2001 for additional development.  That development has not 
yet been completed and the case must again be remanded to the 
RO.

The veteran also has sought an extension of a temporary total 
evaluation based on surgical or other treatment necessitating 
convalescence with respect to his right knee degenerative 
joint disease, status post arthroscopy.  The RO issued a 
statement of the case (SOC) regarding this issue in January 
2003 and a supplemental statement of the case (SSOC) in April 
2003.  The veteran has not yet perfected an appeal to the 
Board regarding this issue and therefore it is not currently 
before the Board.



REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

The RO has issued numerous SSOCs that have discussed the RO's 
conclusions as to why service connection was not warranted 
for bilateral shoulder arthritis, and why an increased rating 
was not warranted for a low back strain or for bilateral knee 
disabilities.  The SSOCs informed the veteran of what 
evidence the RO had obtained, and the veteran has been 
informed of the provisions of the VCAA in the August 2002 
SSOC.  The veteran, however, has not been advised as to what 
evidence he needed to submit to substantiate his claims and 
what evidence the RO would help him to obtain, nor has the 
veteran been specifically informed as to what actions he 
needs to take and what actions the RO will take on his claim.  
Accordingly, the Board finds that VA has not satisfied its 
duty under the VCAA to notify and assist the veteran with 
regards to his claim.  

The Board's remand in February 2001 instructed the RO to 
obtain the names and address of all medical care providers, 
to include VA medical facilities, which have provided medical 
treatment to the veteran for his left knee, right knee, low 
back, and shoulder disabilities since July 1999.  The claims 
folder does not reflect that the RO has complied with this 
instruction.

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers on a veteran, as a mater of 
law, the right to compliance with the remand orders, and that 
the Secretary of Veterans Affairs has a concomitant duty to 
ensure compliance with the terms of the remand.  The Court 
also held that the Board errs in failing to ensure compliance 
with remand orders of the Board or the Court.  Id.  Because 
the RO did not contact the veteran to obtain this 
information, the case must be remanded.

Accordingly, the Board finds that the case must be remanded 
to the RO for the following action:

1.	The RO must review the claims file and 
ensure that all notification and 
development action required by the 
VCAA is completed.  In particular, the 
RO should ensure that the new 
notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.156, 
3.159, 3.326(a) (2002) are satisfied.  
Specifically, the RO should obtain the 
names and addresses of all medical 
care providers, to include VA medical 
facilities, which have provided 
medical treatment to the veteran for 
his bilateral knee, low back, and 
shoulder disabilities since July 1999.  
After securing the necessary release, 
the RO should obtain these records and 
associate them with the claims folder.

2.	Thereafter, the RO should readjudicate 
this claim.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


